Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, that the instant appeal to reappraisement covers bamboo rakes imported from Japan.
IT IS FURTHER STIPULATED AND AGREED, that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses, incident to placing the merchandise in condition packed ready for shipment to the United States was $7.70 per one hundred pieces, and that there was no higher foreign value for such or similar merchandise.
*425IT IS FURTHER STIPULATED AND AGREED, that the instant appeal to reappraisement be submitted on the foregoing stipulation..
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $7.70 per one hundred pieces.
Judgment will be entered accordingly.